

115 S702 IS: Preventing Labor Union Slowdowns Act of 2017
U.S. Senate
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 702IN THE SENATE OF THE UNITED STATESMarch 22, 2017Mr. Risch (for himself, Mr. Crapo, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the National Labor Relations Act and the Labor Management Relations Act, 1947 to deter
			 labor slowdowns at ports of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Labor Union Slowdowns Act of 2017 or the PLUS Act.
		2.Deterring labor slowdowns
 (a)Amendments to the National Labor Relations ActThe National Labor Relations Act is amended— (1)in section 1 (29 U.S.C. 151), by adding at the end the following:
					
 International trade is one of the most important components of the economy of the United States and will likely continue to grow in the future. In order to remain competitive in an increasingly competitive global economy, it is essential that the United States possess a highly efficient and reliable public and private transportation network. The ports of the United States are an increasingly important part of such transportation network. Experience has demonstrated that frequent and periodic disruptions to commerce in the maritime industry in the form of deliberate and unprotected labor slowdowns at the ports of the United States have led to substantial and frequent economic disruption and loss, interfering with the free flow of domestic and international commerce and threatening the economic health of the United States, as well as its citizens and businesses. Such frequent and periodic disruptions to commerce in the maritime industry hurt the reputation of the United States in the global economy, cause the ports of the United States to lose business, and represent a serious and burgeoning threat to the financial health and economic stability of the United States. It is hereby declared to be the policy of the United States to eliminate the causes and mitigate the effects of such disruptions to commerce in the maritime industry and to provide effective and prompt remedies to individuals injured by such disruptions.;
 (2)in section 2 (29 U.S.C. 152), by adding at the end the following:  (15)The term employee engaged in maritime employment has the meaning given the term employee in section 2(3) of the Longshore and Harbor Workers' Compensation Act (33 U.S.C. 902(3)).
 (16)The term labor slowdown— (A)includes any intentional effort by employees to reduce productivity or efficiency in the performance of any duty of such employees; and
 (B)does not include any such effort required by the good faith belief of such employees that an abnormally dangerous condition exists at the place of employment of such employees.; 
 (3)in section 8(b) (29 U.S.C. 158(b))— (A)in paragraph (6), by striking and after the semicolon;
 (B)in paragraph (7), by striking the period at the end of the matter following subparagraph (C) and inserting ; and; and
 (C)by adding at the end the following:  (8)in representing, or seeking to represent, employees engaged in maritime employment, to engage in a labor slowdown at any time, including when a collective-bargaining agreement is in effect.; and
 (4)in section 10(l) (29 U.S.C. 160(l)), in the first sentence, by striking or section 8(b)(7) and inserting or paragraph (7) or (8) of section 8(b). (b)Amendment to the Labor Management Relations Act, 1947Section 303 of the Labor Management Relations Act, 1947 (29 U.S.C. 187) is amended—
 (1)in subsection (a), by striking in section 8(b)(4) and inserting under paragraph (4) or (8) of section 8(b); (2)in subsection (b), by adding at the end the following: With respect to any unfair labor practice under section 8(b)(8) of the National Labor Relations Act (29 U.S.C. 158(b)(8)), the damages recovered shall be in an amount equal to 2 times the amount of damages sustained and the cost of the suit shall include any reasonable attorney fees and expert witness fees.; and
 (3)by adding at the end the following:  (c)In an action for damages resulting from a violation of section 8(b)(8) of the National Labor Relations Act (29 U.S.C. 158(b)(8)), it shall not be a defense that the injured party has, in any manner, waived, or purported to waive, the right of such party to pursue monetary damages relating to the labor slowdown at issue—
 (1)in connection with a contractual grievance alleging a violation of a clause prohibiting a strike, or a similar clause, in a collective-bargaining agreement; or
 (2)in connection with an action for a breach of such a clause under section 301..